    Case 4:19-cv-00121-ALM-CAN Document 13 Filed 07/26/21 Page 1 of 1 PageID #: 944




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


     ANTONIO JENKINS, #2143046                        §
                                                      §
     VS.                                              §               CIVIL ACTION NO. 4:19cv121
                                                      §
     DIRECTOR, TDCJ-CID                               §

                                        ORDER OF DISMISSAL

             The above-entitled and numbered civil action was referred to United States Magistrate Judge

     Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

     proposed findings of fact and recommendations for the disposition of such actions, has been

     presented for consideration. The Magistrate Judge recommended the petition for writ of habeas

     corpus be denied and dismissed with prejudice. No objections having been timely filed, the Court

     concludes the findings and conclusions of the Magistrate Judge are correct, and adopts the same as

.    the findings and conclusions of the Court.

             Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

     case is DISMISSED with prejudice. A certificate of appealability is DENIED. It is further

     ORDERED all motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 26th day of July, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
